Title: To Benjamin Franklin from Martin Howard, 16 November 1764
From: Howard, Martin, Jr.
To: Franklin, Benjamin


Sir
Newport Rhode Island, 16 Nov: 1764
I learnt a few Days ago by the Pennsylvania Gazette that you was speedily to go for England, and being Uncertain Whether a Letter would reach you before you embarked I determined to embrace the Oppertunity to write you by a Vessel bound from hence to London, and hope it may meet you safely arrived there, and making an auspicious beginning in the Matter of Colony Charters.
I had not the Pleasure to receive any Answer to what I wrote you some time ago, concerning the Motions making here by a few, to mend our Government; I attribute this to the Attention you have been obliged to give, to the Affairs of your Province, which more nearly concerned you; I flatter myself however, that your Disposition to correct Abuses, is not confined to those of your own Province, And therefore I now trouble you, with this, to throw an Occasion in your Way, wherein, you may have an Oppertunity to extend your Benevolence further, and be instrumental in making this Colony too, something better, it is now Nothing but a Burlesque upon Order and Government, and will never get right without the Constitution is altered. I have not time to enlarge, and indeed your thorough Knowledge of the Subject would anticipate all and more than I could say. I would only mention to you, that a Petition to the King is now in the Hands of Joseph Harrison Esqr. who sailed in the Mast Ship from New London above three Weeks ago, his Prudence, And the Secrecy enjoin’d him, will direct him, to be very circumspect in the Management of it, is chiefly founded on an Act of our general Assembly, made directly in the face of an Act of Parliament; Nevertheless, if the Temper of the Ministry is not strong for resuming our Charter this Winter, Mr. Harrison will be entirely silent about it, because to make a Stir and miscarry, would bring a popular Odium on the few concerned in it here. If the times are favorable, it will be in your Power greatly to facilitate the wishd for Change, And I hope I am not mistaken, or too forward, in reckoning much upon your Intimacy with the Great, And the frequent Occasions you will have with them, of speaking upon American Affairs. But perhaps I have already wrote too much, and have presumed too far in addressing you on this Matter, if I am wrong, your Goodness will readily excuse it.
I have lost a Valuable and affectionate Wife, she is gone to “that undiscovered Country, from whose Bourn, No Traveller returns.” She died about seven Weeks ago, this is a very affecting Circumstance to me and therefore my mentioning of it, naturally enough accounted for. I have the Honour to be with the greatest Regard Sir your most faithful and obedient Servant
Mar Howard Jun.
Mr. Hall has not yet paid his Bond, but you may rely on my Care of it.
Benja. Franklin Esqr.
 
Addressed: To / Benjamin Franklin, Esquire / at / London. / by the Pitt. / Capt Lyndsay
